Case 18-34808-SLM            Doc 154       Filed 01/24/19 Entered 01/24/19 13:03:02                     Desc Main
                                          Document      Page 1 of 3

 LOWENSTEIN SANDLER LLP
 Kenneth A. Rosen, Esq.
 Joseph J. DiPasquale, Esq.
 Eric S. Chafetz, Esq.
 Michael Papandrea, Esq.
 One Lowenstein Drive
 Roseland, New Jersey 07068
 (973) 597-2500 (Telephone)
 (973) 597-2400 (Facsimile)

 Proposed Counsel to the Debtors and
 Debtors-in-Possession

                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF NEW JERSEY


 In re:                                                       Chapter 11

 FRANK THEATRES BAYONNE/SOUTH                                 Case No. 18-34808 (SLM)
 COVE, LLC, et al.,1
                                                              Jointly Administered
                           Debtors.


                       NOTICE OF AGENDA OF MATTERS SCHEDULED
                     FOR HEARING ON JANUARY 28, 2019 AT 10:00 A.M. (ET)

 CONTESTED MATTERS GOING FORWARD

          1.        Debtors’ Motion for Interim and Final Orders (I) Authorizing Use of Cash
                    Collateral Pursuant to 11 U.S.C. § 363 (II) Granting Adequate Protection Pursuant
                    to 11 U.S.C. §§ 361 and 363 (III) Authorizing the Debtors to Obtain Postpetition
                    Financing Pursuant to 11 U.S.C. §§ 105(a), 362 and 364(c) and (d), (IV) Granting
                    Liens and Superpriority Claims to the DIP Lenders Pursuant to 11 U.S.C. §
                    364(c), (V) Modifying the Automatic Stay, and (VI) Scheduling a Final Hearing
                    Pursuant to Bankruptcy Rule 4001 [Docket No. 15; Filed 12/19/18].




 1
   The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are
 as follows: Frank Theatres Bayonne/South Cove, LLC (3162); Frank Entertainment Group, LLC (3966); Frank
 Management LLC (0186); Frank Theatres, LLC (5542); Frank All Star Theatres, LLC (0420); Frank Theatres
 Blacksburg LLC (2964); Frank Theatres Delray, LLC (7655); Frank Theatres Kingsport LLC (5083); Frank
 Theatres Montgomeryville, LLC (0692); Frank Theatres Parkside Town Commons LLC (9724); Frank Theatres Rio,
 LLC (1591); Frank Theatres Towne, LLC (1528); Frank Theatres York, LLC (7779); Frank Theatres Mt. Airy, LLC
 (7429); Frank Theatres Southern Pines, LLC (2508); Frank Theatres Sanford, LLC (7475); Frank Theatres Shallotte,
 LLC (7548); Revolutions at City Place LLC (6048); Revolutions of Saucon Valley LLC (1135); Frank
 Entertainment Rock Hill LLC (0753); Frank Entertainment PSL, LLC (7033); Frank Hospitality Saucon Valley LLC
 (8570); Frank Hospitality York LLC (6617); and Galleria Cinema, LLC (2529).
 35986/2
 01/24/2019 203601245.1
Case 18-34808-SLM      Doc 154     Filed 01/24/19 Entered 01/24/19 13:03:02         Desc Main
                                  Document      Page 2 of 3

            Related Document(s):

            a)        Interim Order (I) Authorizing Use of Cash Collateral Pursuant to 11
                      U.S.C. § 363 (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§
                      361 and 363 (III) Authorizing the Debtors to Obtain Postpetition
                      Financing Pursuant to 11 U.S.C. §§ 105(a), 362 and 364(c) and (d), (IV)
                      Granting Liens and Superpriority Claims to the DIP Lenders Pursuant to
                      11 U.S.C. § 364(c), (V) Modifying the Automatic Stay, and (VI)
                      Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001[Docket No.
                      48; Entered 12/21/18]

            b)        Affidavit of Service [Docket No. 34; filed 12/20/18]

            c)        Second Interim Order (I) Authorizing Use of Cash Collateral Pursuant to
                      11 U.S.C. § 363 (II) Granting Adequate Protection Pursuant to 11 U.S.C.
                      §§ 361 and 363 (III) Authorizing the Debtors to Obtain Postpetition
                      Financing Pursuant to 11 U.S.C. §§ 105(a), 362 and 364(c) and (d), (IV)
                      Granting Liens and Superpriority Claims to the DIP Lenders Pursuant to
                      11 U.S.C. § 364(c), (V) Modifying the Automatic Stay, and (VI)
                      Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001 (the
                      “Second Interim Order”) [Docket No. 120; Entered 1/15/19]

            d)        Affidavit of Service [Docket No. 142; filed 1/18/19]

            Objection Deadline:             January 7, 2019 at 4:00 p.m. (ET) for all parties
                                            other than the Official Committee of Unsecured
                                            Creditors (the “Committee”)

                                            Extended to January 25, 2019 at 4:00 p.m. (ET)
                                            for the Committee

            Response(s) Received:           Informal comments from the Committee and the
                                            Subordinated Lenders (as defined in the Second
                                            Interim Order).

            Status:          This matter is going forward. The parties are working toward a
                             consensual resolution. The Debtors intend to submit a proposed
                             final order at the hearing.

 CONTINUED MATTERS

      2.    Debtors’ Motion for Entry of An Order (A) Establishing Deadlines to File Proofs
            of Claim Against the Debtors Including but not Limited to Claims Arising Under
            Section 503(b)(9) of the Bankruptcy Code, (B) Approving the Form and Manner
            of Notice of the Bar Dates, (C) Authorizing Publication of the Bar Dates, and (D)
            Granting Related Relief [Docket No. 87; filed 12/31/18].




                                              -2-
Case 18-34808-SLM        Doc 154     Filed 01/24/19 Entered 01/24/19 13:03:02           Desc Main
                                    Document      Page 3 of 3

              Related Document(s):

              a)        Affidavit of Service [Docket No. 93; filed 1/4/19]

              b)        Determination of Adjournment Request [Docket No. 143; filed 1/17/19]

              Objection Deadline:             January 15, 2019 at 4:00 p.m. (ET) for all parties
                                              other than the Committee;

                                              Extended to January 17, 2019 at 12:00 p.m. (ET) for
                                              the Committee;

                                              Extended to five (5) days before the hearing date for
                                              the Office of the United States Trustee.

              Response(s) Received:

              a)        Limited Objection of the Official Committee of Unsecured Creditors to
                        Debtors’ Motion for Entry of An Order (A) Establishing Deadlines to File
                        Proofs of Claim Against the Debtors Including but not Limited to Claims
                        Arising Under Section 503(b)(9) of the Bankruptcy Code, (B) Approving
                        the Form and Manner of Notice of the Bar Dates, (C) Authorizing
                        Publication of the Bar Dates, and (D) Granting Related Relief [Docket No.
                        129; filed 1/17/19].

              Status:          The Debtors are requesting an adjournment of this matter to
                               February 4, 2019 at 10:00 a.m. (ET) or as soon as possible
                               thereafter depending on the Court’s availability.


 Dated: January 24, 2019                      Respectfully submitted,

                                              LOWENSTEIN SANDLER LLP

                                              /s/ Michael Papandrea
                                              Kenneth A. Rosen, Esq.
                                              Joseph J. DiPasquale, Esq.
                                              Eric S. Chafetz, Esq.
                                              Michael Papandrea, Esq.
                                              One Lowenstein Drive
                                              Roseland, New Jersey 07068
                                              (973) 597-2500 (Telephone)
                                              krosen@lowenstein.com
                                              jdipasquale@lowenstein.com
                                              echafetz@lowenstein.com
                                              mpapandrea@lowenstein.com

                                              Proposed Counsel to the Debtors and
                                              Debtors-in-Possession

                                                -3-
